PER CURIAM
Petitioner-appellant filed a petition for post-conviction relief in which he asked the circuit court to set aside his 1979 conviction for driving while under the influence of intoxicants (DUII) on constitutional grounds. Without ruling on the merits of petitioner’s claim, the trial court dismissed the petition on the ground that the Post-Conviction Hearing Act, ORS 138.510 to 138.680, does not apply to DUII convictions that were only punishable as Class A traffic infractions under former law. As the state confesses, that was error. Evers v. State of Oregon, 69 Or App 450, 685 P2d 1024 (1984).
Reversed and remanded for further proceedings.